Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed February 14, 2019, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document, each non-patent literature publication or that portion which caused it to be listed, and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Foreign Patent Documents, Cite No. “g” and “k” are not provided, therefore, they have not been considered as to the merits.
The information disclosure statement filed February 14, 2019, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Foreign Patent Documents, Cite No. “a”, “d” and “h” were not provided in English, therefore, they have not been considered as to the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fulop et al. U.S. PGPub 2009/0104510 A1 (hereinafter Fulop).
Regarding Claim 1, Fulop teaches a charging method (Fulop, Fig. 2; Para. [0017], Lines 3-6, and Para. [0101], Lines 8-18) comprising estimating an internal state of a battery (Fulop, Para. [0098], Lines 3-9, “estimates the present state of charge of the battery”, and Fig. 4, Step 420; Para. [0114], Lines 1-6, “estimate the state of charge of the cell”), determining a charging limitation condition (Fulop, Fig. 4; Para. [0113], Lines 3-11, “charge current … optimized in real time … and adjusted”) corresponding to a plurality of charging areas of the battery based on the estimated internal state of the battery (Fulop, Fig. 12; Para. [0045], Lines 3-5, and Para. [0118], Lines 4-7. Where the plurality of charging areas of the battery are the “5% state of charge increments” which are illustrated in the figure.), and charging the battery based on the determined charging limitation condition (Fulop, Fig. 4, Step 460; Para. [0114], Lines 21-25).
Regarding Claim 2, The Fulop reference discloses the claimed invention as stated above in claim 1.  Furthermore, Fulop teaches wherein the determining of the charging limitation condition (Fulop, Fig. 4; Para. [0113], Lines 3-11, “charge current”) comprises generating the plurality of charging areas of the battery based on the estimated internal state of the battery (Fulop, Fig. 12; Para. [0045], Lines 3-5, and Para. [0118], Lines 4-7. Where the plurality of charging areas of the battery are the “5% state of charge increments” which are illustrated in the figure, and where the charging current is based on the estimated state of charge for that increment, Para. [0114], Lines 5-8.), and extracting, in parallel, charging limitation conditions 
Regarding Claim 3, The Fulop reference discloses the claimed invention as stated above in claims 2/1.  Furthermore, Fulop teaches wherein the generating of the plurality of charging areas comprises generating the plurality of charging areas based on a capacity retention rate of the battery (Fulop, Fig. 12; Para. [0118], Lines 1-19, and Para. [0128], Lines 14-19. Where the capacity retention is a measure of the ability of a battery to retain stored energy during an extended rest period.). 
Regarding Claim 11, Fulop teaches a charging apparatus (Fulop, Fig. 2; Para. [0017], Lines 3-6, and Para. [0101], Lines 8-18), comprising a receiver configured to receive information related to a battery (Fulop, Fig. 2, Element 106, “voltage monitoring module”; Para. [0101], Lines 1-5), and a processor (Fulop, Fig. 2, Element 108, “controller”; Para. [0101], Lines 5-18) configured to estimate an internal state of the battery (Fulop, Para. [0098], Lines 3-9, “estimates the present state of charge of the battery”, and Fig. 4, Step 420; Para. [0114], Lines 1-6, “estimate the state of charge of the cell”), determine a charging limitation condition (Fulop, Fig. 4; Para. [0113], Lines 3-11, “charge current … optimized in real time … and adjusted”) which corresponds to a plurality of charging areas of the battery based on the estimated internal state of the battery (Fulop, Fig. 12; Para. [0045], Lines 3-5, and Para. [0118], Lines 4-7. Where the plurality of charging areas of the battery are the “5% state of charge increments” which are illustrated in the figure.), and charge the battery based on the determined charging limitation condition (Fulop, Fig. 4, Step 460; Para. [0114], Lines 21-25). 
Regarding Claim 12, The Fulop reference discloses the claimed invention as stated above in claim 1.  Furthermore, Fulop teaches wherein the processor is configured to generate the plurality of charging areas of the battery based on the estimated internal state of the battery (Fulop, Fig. 12; Para. [0045], Lines 3-5, and Para. [0118], Lines 4-7. Where the plurality of charging areas of the battery are the “5% state of charge increments” which are illustrated in the figure, and where the charging current is based on the estimated state of charge for that increment, Para. [0114], Lines 5-8.), and extract, in parallel, charging limitation conditions corresponding to the plurality of charging areas of the battery among a plurality of charging limitation conditions (Fulop, Fig. 4; Para. [0113], Lines 3-11, “charge current … optimized in real time … and adjusted”). 
Regarding Claim 13, The Fulop reference discloses the claimed invention as stated above in claims 12/11.  Furthermore, Fulop teaches wherein the processor is configured to generate the plurality of charging areas based on a capacity retention rate of the battery (Fulop, Fig. 12; Para. [0118], Lines 1-19, and Para. [0128], Lines 14-19. Where the capacity retention is a measure of the ability of a battery to retain stored energy during an extended rest period.).
Allowable Subject Matter
Claims 4-10 and 14-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 4: Though the prior art discloses a charging method comprising estimating a state of a battery and determining a charging limitation/charge rate corresponding to a plurality of charging areas/states of charge increments, and charging the battery based on the determined conditions extracted in real time, it fails to teach or suggest the aforementioned limitations of claim 4, and further including the combination of:
wherein the extracting of the charging limitation conditions comprises generating a look-up table (LUT) corresponding to the plurality of charging areas based on an aging rate of the battery.
Claims 5-10 would be allowable for the same reasoning as above due to their dependency on objected to claim 4.
Regarding Claim 14: Though the prior art discloses a charging apparatus comprising receiving information related to a battery and a processor to estimate a state of a battery and determine a charging limitation/charge rate corresponding to a plurality of charging areas/states of charge increments, and charging the battery based on the determined conditions, it fails to teach or suggest the aforementioned limitations of claim 14, and further including the combination of:
wherein the processor is configured to generate a look-up table (LUT) corresponding to the plurality of charging areas based on an aging rate of the battery.
Claims 15-20 would be allowable for the same reasoning as above due to their dependency on objected to claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khandelwal et al. U.S. PGPub 2016/0006286 teaches a method of charging a battery.
Hwang et al. U.S. PGPub 2013/0221903 teaches a battery charging method.
Mattisson et al. U.S. Patent 9,651,628 teaches a method and apparatus for determining a capacity of a battery.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859